PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/998,171
Filing Date: 23 Dec 2015
Appellant(s): Nolan et al.





__________________
Ryan N. Strauss, Reg. No. 68,392
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 01/22/2021 appealing from the Final Office Action 05/01/2020.

05/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. 	Response to Argument

Appellant asserts that Bullard does not teach or suggest “determine a rate of change of the stored measurements” and “identify one or more measurements of the stored measurements representative of the rate of change” as recited in claim 1.  	However, the Examiner disagrees as Bullard et al (U.S. Publication 2010/0315242) in paragraphs 0055, 0057 and 0058, shows that the sensor data from the sensor interface is analyzed to measure environmental conditions external to the communication device. The processor can determine whether a contaminate is present by comparing a level in sensor data received from the sensor interface to a sensor threshold. The processor detects a contaminate, the processor reports the detected contaminate to the data fusion center using the network adapter, wherein the network adapter can transmit a report of a detected contaminate to a base station and/or wireless access node using a transmitter in the network adapter and an antenna.  Also figure 9 and paragraphs 0135-0140, shows that the historical sensor data for a sensor of a communication device taken over a period of time and a sensor threshold, wherein sensor data is temporarily stored in the sensor interface. The sensor data can cross above the threshold  at some point which will trigger a detection for a certain contaminate, causing the communication device  to send a report of detection to the data fusion center, wherein the data fusion center determines if detection of contaminate is correct or incorrect based on the reports from the neighboring communication devices. The data fusion center can monitor the degradation of the sensor over time by periodically requesting and analyzing historical data from the communication device and adjust the corresponding sensor threshold The Examiner interprets that if the environmental conditions are passing a threshold of contaminate, then there is a rate of change in the measurements. Paragraph 0101, shows the network 

 	Appellant asserts that the Examiner interpretation of the term “rate of change” as recited by claim 1 is improper.  	However, the Examiner respectfully disagrees as the Examiner interpreted Bullard et al (U.S. Publication 2010/0315242) paragraphs 0129, 0135-0140 and figure 9, showing that a sensor data changes over a period of time which is reported to the data fusion center, wherein the sensor data is for analyzing the measurements of environmental conditions external to the communication device. The level of the sensor data includes a numerical value that corresponds to a characteristic of the data sensor. Further explanation is described above. 	Appeallant asserts that there is no motivation to combine Bullard with Dutta and Roh. 	However, the Examiner respectfully disagrees as it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in the following order to modify Dutta in view of Roh and Bullard in order to further modify the method of accessing sensor data from sensor nodes in a sensor network from the teachings of Dutta with the method of receiving, 
 	One of ordinary skill in the art would have been motivated because it would allow to detect, trace, asses and reach to environmental conditions such as any type of contaminate using network sensors located through a large area in order to indicate if contaminate poses as a threat (Bullard – abstract and 0139).


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/T.M.P/Examiner, Art Unit 2457                                                                                                                                                                                                                                                                                                                                                                                                            

Conferees:
/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.